DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation “at an angle of 90 degrees plus or minus 20 degrees” in lines 2-3. It is unclear, however, whether this angle is relative to a vertical line, a horizontal line, or relative to groove edge portions sandwiching the bent portion. Based on Fig. 1 of the drawings, it is assumed that “an angle of 90 degrees plus or minus 20 degrees” is created relative to groove edge portions sandwiching the bent portion. 
Claim 12 is also rejected due to its dependence on rejected claim 11. 
For claims 11 and 12, appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-10, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawauchi (U.S. Patent Pub. No. 2012/0073715). 
Regarding claim 1, Kawauchi discloses (as seen in Figs. 1-2), a tire (1) comprising: a tread portion (2) being provided with two circumferential grooves (9a) extending in a tire circumferential direction to form a crown land portion (11 and 12) therebetween, wherein the crown land portion (11 and 12) is provided with two or more crown grooves (9b) extending inwardly of the crown land portion (11 and 12) from the respective circumferential grooves (9a) (see Fig. 2), each crown groove (9b) comprises wide-width regions (see Modified Figure 2 below) and narrow-width regions (see Modified Figure 2 below) having a groove width smaller than that of the wide-width regions, and the wide-width regions and the narrow-width regions are alternated (see Modified Figure 2 below). 

    PNG
    media_image1.png
    739
    861
    media_image1.png
    Greyscale

Modified Figure 2, Kawauchi
	Regarding claim 2, Kawauchi discloses all of the limitations as set forth above for claim 1. Kawauchi further discloses that each crown groove (9b) comprises an outer end (see Modified Figure 2 below) opening to either one of the circumferential grooves (9a) and an inner end (see Modified Figure 2 below) being in communication with another one of the crown grooves (9b) arranged adjacently in the tire circumferential direction (see Modified Figure 2 below). 

    PNG
    media_image2.png
    744
    887
    media_image2.png
    Greyscale

Modified Figure 2, Kawauchi
	Regarding claim 4, Kawauchi discloses all of the limitations as set forth above for claim 2. Kawauchi further discloses that each crown groove (9b) comprises a first axial portion (see Modified Figure 2 below) extending along a tire axial direction from the outer end, and the first axial portion is provided with a side tie-bar (region with shallow groove depth) on the outer end side (see Modified Figure 7 below). 

    PNG
    media_image3.png
    739
    549
    media_image3.png
    Greyscale

Modified Figure 2, Kawauchi

    PNG
    media_image4.png
    607
    836
    media_image4.png
    Greyscale

Modified Figure 7, Kawauchi
Regarding claims 5 and 15, Kawauchi discloses all of the limitations as set forth above for claims 2 and 4, respectively. Kawauchi further discloses that the outer end is formed as one of the narrow-width regions (see Modified Figure 2 below). 

    PNG
    media_image5.png
    744
    599
    media_image5.png
    Greyscale

Modified Figure 2, Kawauchi
	Regarding claims 7 and 20, Kawauchi discloses all of the limitations as set forth above for claims 1 and 2, respectively. Kawauchi further discloses that at least one of the wide-width regions has a groove width varying in the at least one of the wide-width regions (see Modified Figure 2 below). 

    PNG
    media_image6.png
    739
    572
    media_image6.png
    Greyscale

Modified Figure 2, Kawauchi
	Regarding claim 8, Kawauchi discloses all of the limitations as set forth above for claim 1. Kawauchi further discloses that at least one of the narrow-width regions has a groove width varying in the at least one of the narrow-width regions (see Modified Figure 2 below). 

    PNG
    media_image7.png
    739
    549
    media_image7.png
    Greyscale

Modified Figure 2, Kawauchi
	Regarding claim 9, Kawauchi discloses all of the limitations as set forth above for claim 1. Kawauchi further discloses that the crown grooves (9b) extend in the tire circumferential direction without traversing a tire equator (C) (see Fig. 2). 
	Regarding claim 10, Kawauchi discloses all of the limitations as set forth above for claim 1. Kawauchi further discloses that the crown grooves (9b) extend in a zigzag shape in the tire circumferential direction (see Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (U.S. Design Patent No. D907,568). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-20, Ishigaki discloses a tire (title) and illustrates a tread pattern (see Figs. 2 and 8) that closely resembles the claimed tread pattern. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tread pattern disclosed by Ishigaki in a tread of a pneumatic tire since official notice is taken that it is well known / conventional per se in the tire art to use a tread pattern in a tread of a pneumatic tire to improve traction performance / braking performance. Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern disclosed by Ishigaki in a pneumatic tire for the benefit of obtaining a real world / practical application of the design of Ishigaki’s tread pattern. 
Claims 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi (U.S. Patent Pub. No. 2012/0073715) in view of Hoke (U.S. Patent No. 3,727,661). 
Regarding claim 3, Kawauchi discloses all of the limitations as set forth above for claim 2. Kawauchi further discloses that each crown groove (9b) comprises a first 

    PNG
    media_image8.png
    739
    549
    media_image8.png
    Greyscale

Modified Figure 2, Kawauchi
	Hoke teaches (as seen in Figs. 1-3) a tire (title) comprising a tread portion (10) with multiple circumferential grooves (16). Hoke further teaches that the circumferential grooves (16) are provided with a plurality of tie-bars (18) throughout the length of the circumferential grooves (16) (see Fig. 1). Hoke further teaches that these tie-bars (18) 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the crown grooves, which extend in the circumferential direction, as disclosed by Kawauchi to have tie-bars throughout the length of the grooves, as taught by Hoke, because they would have had a reasonable expectation that doing so would lead to a prevention of stone trapping at the groove bottom and, subsequently, a prevention of damage to the groove bottom. Furthermore, because Hoke teaches that a plurality of tie-bars are distributed throughout the length of the grooves, it would have been obvious to modify Kawauchi in such a way as to provide a tie-bar to the first inclined portion on the inner end side, as claimed in claim 3. 
	Regarding claim 13, modified Kawauchi discloses all of the limitations as set forth above for claim 3. Modified Kawauchi further discloses that each crown groove (Kawauchi: 9b) comprises a first axial portion (see Modified Figure 2 above regarding claim 4) extending along a tire axial direction from the outer end, and the first axial portion is provided with a side tie-bar (region with shallow groove depth) on the outer end side (see Modified Figure 7 above regarding claim 4). 
	Regarding claim 14, modified Kawauchi discloses all of the limitations as set forth above for claim 3. Modified Kawauchi further discloses that the outer end is formed as one of the narrow-width regions (see Modified Figure 2 above regarding claim 5). 
Claims 6, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi (U.S. Patent Pub. No. 2012/0073715) in view of Ohsawa (U.S. Patent Pub. No. 2001/0032691). 
Regarding claims 6, 16, 18, and 19, Kawauchi discloses all of the limitations as set forth above for claims 1, 2, 4, and 5, respectively. Kawauchi further discloses that the crown land portion (11 and 12) comprises two or more side blocks (see Modified Figure 2 below) defined by the crown grooves (9b) and the circumferential grooves (9a), each side block comprises a first block sidewall (see Modified Figure 2 below) extending along either one of the circumferential grooves (9a). Kawauchi further discloses a desire to create a tire with improved drainage performance ([0001]). Kawauchi fails to disclose, however, that the first block sidewall comprises a step portion extending stepwise in a tire radial direction. 

    PNG
    media_image9.png
    744
    644
    media_image9.png
    Greyscale

Modified Figure 2, Kawauchi
	Ohsawa teaches (as seen in Figs. 2 and 26) a tire (10) comprising a tread portion (12) with a plurality of circumferential grooves (14) and blocks (18). Ohsawa further teaches in one embodiment that the groove sidewalls are provided with steps extending stepwise in a tire radial direction (see Fig. 26; [0250]). Ohsawa further teaches that these steps help to improve the tire’s snow performance ([0010]) and the tire’s wet performance (see Table 1, Tires m to q). 
	Therefore, it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to have modified the first block sidewall . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi (U.S. Patent Pub. No. 2012/0073715) in view of Wakizono (U.S. Patent Pub. No. 2016/0368326). 
Regarding claims 11 and 12, Kawauchi discloses all of the limitations as set forth above for claim 10. Kawauchi further discloses a desire to create a tire with improved drainage performance ([0001]). Regarding the limitations of claim 11, Kawauchi further discloses that each crown groove (9b) has two groove edges (see Fig. 2). Kawauchi fails to disclose, however, that the two groove edges have a plurality of bent portions at an angle of 90 degrees plus or minus 20 degrees relative to groove edge portions sandwiching the bent portion. Regarding the limitations of claim 12, Kawauchi also fails to disclose that the plurality of bent portions of two groove edges is staggered with one another in the tire circumferential direction. 
Wakizono teaches (as seen in Fig. 1) a tire (title) comprising a tread portion (2) with a main groove (4). Wakizono further teaches that that main groove is configured as a zigzag shape ([0036]) in which the main groove has two groove edges (see Fig. 1) with a plurality of bent portions (see Modified Figure 1 below) at an angle of 90 degrees plus or minus 20 degrees relative to groove edge portions sandwiching the bent portion (see Modified Figure 1 below). Wakizono further teaches that the plurality of bent portions of two groove edges is staggered with one another in the tire circumferential 

    PNG
    media_image10.png
    727
    816
    media_image10.png
    Greyscale

Modified Figure 1, Wakizono
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two groove edges of each crown groove as disclosed by Kawauchi to have a plurality of bent portions as taught by Wakizono because they would have had a reasonable expectation that doing so would lead to an improvement of the tire’s snow performance. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi (U.S. Patent Pub. No. 2012/0073715) in view of Hoke (U.S. Patent No. 3,727,661) as applied to claim 3 above, and further in view of Ohsawa (U.S. Patent Pub. No. 2001/0032691). 
Regarding claim 17, modified Kawauchi discloses all of the limitations as set forth above for claim 3. Modified Kawauchi further discloses that the crown land portion (Kawauchi: 11 and 12) comprises two or more side blocks (see Modified Figure 2 above regarding claim 6) defined by the crown grooves (Kawauchi: 9b) and the circumferential grooves (Kawauchi: 9a), each side block comprises a first block sidewall (see Modified Figure 2 above regarding claim 6) extending along either one of the circumferential grooves (Kawauchi: 9a). Modified Kawauchi further discloses a desire to create a tire with improved drainage performance (Kawauchi: [0001]). Modified Kawauchi fails to disclose, however, that the first block sidewall comprises a step portion extending stepwise in a tire radial direction. 
Ohsawa teaches (as seen in Figs. 2 and 26) a tire (10) comprising a tread portion (12) with a plurality of circumferential grooves (14) and blocks (18). Ohsawa further teaches in one embodiment that the groove sidewalls are provided with steps extending stepwise in a tire radial direction (see Fig. 26; [0250]). Ohsawa further teaches that these steps help to improve the tire’s snow performance ([0010]) and the tire’s wet performance (see Table 1, Tires m to q). 
Therefore, it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to have modified the first block sidewall as disclosed by modified Kawauchi to be provided with the steps as taught by Ohsawa 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749